Per Curiam :
The gist of this action by mandamus was to compel the Jacksonville Terminal Company to comply with an *384order made by the State Railroad Commissioners commanding it to permit the Atlantic, Valdosta and Western Railway Company to enter its terminal station, and to extend to such railway company the same terminal facilities that it extended to other railroad companies entering therein. It is now made to appear to this court by the written statements of both parties filed herein that since the granting of the peremptory writ of mandamus by the Circuit Court, from which the writ of error herein was taken, said Atlantic, Valdosta and Western Railway Company has by purchase become the, owner of one-fourth of the capital stock of said corporation, the Jacksonville Terminal Company, which purchase entitles it to receive the same rights and facilities as other railroads entering said terminal company’s station and. grounds, and thaj it is receiving by virtue of such purchased interest, and not under the peremptory writ of mandamus, with the consent of said terminal company, and satisfactorily to the State Railroad Commissioners, all the rights and privileges sought to be enforced in this litigation; and that there is no longer any adverse interests at issue in the cause, but that all adversity of interests between the parties have been fully settled and closed by such purchase by the Atlantic, Valdosta and Western Railway Company of one-fourth of the capital stock of said Jacksonville Terminal Company, it is therefore, hereby ordered that the writ of error herein be, and the same is hereby, dismissed at the cost of the plaintiff in error. Cleveland v. Chamberlain, 1 Black (U. S.) 419; Little v. Bowers, 134 U. S. 547, 10 Sup. Ct. Rep. 620; Mills v. Green, 159 U. S. 651, 16 Sup. Ct. Rep. 132; Broward v. Duval Athletic Club, 39 Fla. 751, 23 South. Rep. 489; Matter of Manning, 139 N. Y. 446. 34 N. E. Rep. 931.